Citation Nr: 0713174	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.   The veteran died in December 1998.  The 
appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the appellant's claim 
for service connection for the cause of the veteran's death.

The Board will first review the procedural history of this 
appeal.  By rating action dated in August 2000, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant was notified of this decision in a letter dated the 
following month.  The basis of the denial was that the claim 
was not well grounded.  The standard for processing claims 
for Department of Veterans Affairs (VA) benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act (VCAA) of 2000.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  The VCAA removed the 
requirement for a claimant to submit a well-grounded claim.  
Pursuant to Section 7(b) of the VCAA, a claim denied or 
dismissed as not well grounded shall, on the request of the 
claimant or on the Secretary's own motion, be readjudicated 
as if the denial or dismissal had not been made, provided 
that the denial was one that became final during the period 
beginning on July 14, 1999, and ending on November 9, 2000, 
the date of enactment of the VCAA.  See also VAOPGCPREC 3-
2001.  In November 2001, the appellant's representative 
requested reconsideration of the August 2000 rating decision.  
The June 2003 rating decision continued the denial of the 
claim for service connection for the cause of the veteran's 
death.  In August 2005, the Board remanded the appeal for 
further development. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The appellant asserts that the veteran's death was 
contributed to by diabetes mellitus, and that since the 
veteran served in Vietnam, service connection for the cause 
of the veteran's death is warranted.  In this regard, she 
refers to an October 2003 statement from one of the veteran's 
physicians, L. Guerrero, M.D., who stated that it was as 
likely as not that the veteran's diabetic condition 
contributed to his death.  

In a rating decision dated in August 2000, the RO denied 
service connection for diabetes, as not well grounded, for 
purposes of accrued benefits, based on a pending claim filed 
by the veteran in 1996, during his lifetime.  The appellant 
was notified of this determination by letter dated in 
September 2000.  Effective May 8, 2001, the VA amended its 
regulation adding diabetes mellitus type II to the list of 
diseases in 38 C.F.R. § 3.309(e) that are presumed to be due 
to exposure to herbicides used in the Republic of Vietnam.  
The appellant's representative requested reconsideration of 
the August 2000 RO determination, in a November 2001 
statement, based on the change in VA regulation, 38 C.F.R. 
§ 3.309(e), effective May 8, 2001.  Pursuant to Section 7(b) 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
claim denied or dismissed as not well grounded shall, on the 
request of the claimant or on the Secretary's own motion, be 
readjudicated as if the denial or dismissal had not been 
made, provided that the denial was one that became final 
during the period beginning on July 14, 1999, and ending on 
November 9, 2000, the date of enactment of the VCAA.  

The Board noted in the August 2005 remand that the issue on 
appeal of whether service connection is warranted for the 
cause of the veteran's death is inextricably intertwined with 
the requested reconsideration of entitlement to service 
connection for diabetes mellitus for purposes of accrued 
benefits.  The Court has held that a claim that is 
inextricably intertwined with another claim which remains 
undecided and pending before VA must be adjudicated prior to 
a final order on the pending claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1990).  Thus, the Board's adjudication of the 
claim for service connection for the cause of the veteran's 
death must be deferred until RO readjudication de novo of the 
claim for service connection for diabetes mellitus, for 
purposes of accrued benefits, has been completed pursuant to 
the change in VA regulation, 38 C.F.R. § 3.309(e), effective 
May 8, 2001.  

In the August 2005 remand, the Board specifically directed 
that the AOJ readjudicate the claim for service connection 
for diabetes mellitus for purposes of accrued benefits.  
There is no indication in the record that the AOJ 
readjudicated the claim for service connection for diabetes 
mellitus for purposes of accrued benefits.  The Board is 
obligated by law to ensure that the AOJ complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the AOJ is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).   

Further, the Board notes that some partial development was 
completed.  This includes sending the claims folder for 
review by a VA specialist who provided an opinion as to 
whether it is at least as likely as not that diabetes 
mellitus contributed to the veteran's death.   Specifically, 
the Board notes that the VA examiner in June 2006 concluded 
that diabetes mellitus was clinically demonstrated during the 
veteran's life time and that his diabetes mellitus did not at 
least as likely as not contribute to the veteran's death.  
However, in reaching such conclusion, the examiner failed to 
reconcile the VA opinion with the October 2003 opinion 
written by L.G., M.D., which stated that it was as likely as 
not that the veteran's diabetic condition contributed to his 
death.  The Board, in its August 2005 remand instructions 
explicitly requested that the VA examiner comment on the 
October 2003 private opinion.  The June 2006 opinion notes 
that the examiner reviewed this private opinion, but it does 
not address it.  Stegall, 11 Vet. App. at 271.  Additionally, 
subsequent to the August 2005 Board remand, the appellant 
submitted a March 2007 opinion written by C.N.B., M.D., that 
relates the veteran's diabetes to his Agent Orange exposure 
and opined that the diabetes "absolutely and significantly 
contributed" to the veteran's demise.

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  In this appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate her claim for service 
connection, but she was not provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date.  As these questions are currently involved, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
the appellant that a disability rating and effective date 
will be assigned in the event of award of benefits, and also 
includes an explanation of the type of evidence needed to 
establish a disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for diabetes mellitus in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2006), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
Include an explanation of the information 
and evidence needed to establish a 
disability rating and effective date in 
the event of award of any benefit sought, 
per Dingess/Hartman.

2.  Before completing the development 
below, the agency of original 
jurisdiction (AOJ) must readjudicate the 
claim for service connection for diabetes 
mellitus for purposes of accrued 
benefits.

If the decision with respect to the claim 
for service connection for diabetes 
mellitus for purposes of accrued benefits 
is adverse, and the appellant files a 
timely notice of disagreement, she and 
her representative should be furnished a 
statement of the case and provided an 
opportunity to respond.  The appellant 
and her representative are apprised that 
a timely appeal must be completed to 
warrant appellate consideration of the 
issue by the Board.

3.  Upon completion of the above, forward 
the claims folder to the June 2006 VA 
examiner, or if unavailable, an 
appropriate VA specialist, to review the 
claims folder and reconcile the October 
2003 and March 2007 private examiner 
opinions with the June 2006 VA opinion.  
If the VA examiner who provided the 
opinion in June 2006 is not available, 
then another comparably qualified VA 
examiner may respond to this inquiry.

After reviewing the veteran's claims 
folder, the VA examiner should furnish an 
opinion as to whether it is at least as 
likely as not that diabetes mellitus 
contributed substantially or materially 
to the veteran's death, or aided or lent 
assistance to the production of his 
death, or hastened death.  In rendering 
such opinion, the VA examiner must 
explicitly address Dr. C.N.B.'s March 
2007 opinion, as well as the earlier 
October 2003 statement written by Dr. 
L.G.   

All opinions should be accompanied by a 
clear and detailed rationale consistent 
with the evidence of record.  The 
examination report should clearly 
indicate that a review of the claims file 
was performed in conjunction with this 
inquiry.  

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death and consider 
all evidence.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



